 In the Matter of AIR REDUCTION SALES COMPANYandALLIED VICTORYWORKERS COMMERCIAL TRANSPORTATION ASSOCIATIONCase No. 3-R-844.-Decided September 23, 1944Mr. Thomas C. Clark,of New York City, for the Company.Mr. James B. McKenna,of Buffalo, N. Y., for the Association.Mr. Daniel B. Shortal,of Buffalo, N. Y., for the Teamsters.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by Allied Victory WorkersCommercial Transportation Association, herein called the- Associa-tion, alleging that a question affecting commerce had arisen concern-ing the representation of employees of Air Reduction Sales Company,Buffalo, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing'upon due noticebefore Peter J. Crotty, Trial Examiner. Said hearing was held atBuffalo, New York, on August 18, 1944. The Company, the, Associa-tion, and the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 449, affiliated with theAmerican Federation of Labor, herein called the Teamsters, appearedand participated.All parties were afforded full opportunity to beheard, to exaimmne and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing the Teamsters movedto dismiss the petition on the ground that the Association is not a'labor organization within the meaning of the Act and on the furtherground that the Teamsters had a contract with the Company whichconstitutes a bar to the present proceeding.For reasons hereinafterappearing, these motions are denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board. In its brief filed with the Board the Teamsters moves forleave to reopen the record for the purpose of introducing newly dis-58 N. L. R. B., No. 103.522° AIR REDUCTION SALES COMPANY523covered evidence.The Association has filed a brief in opposition tothe Teamsters' application.The Teamsters' motion is denied.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.-THE BUSINESS OF TI-IE'COMI'ANY'Fhe company is engaged in the manufacture of acetylene, oxygen,nitrogen, carbon dioxide, and other industrial gases at its Buffalo,New York, plants. During 194 the Company used in excess of $100,-000 worth of raw materials at its Buffalo, New York, plants, of whichin excess of 90 percent Was slipped to it from points outside the Stateof New York. During the same period the Company manufacturedat its Buffalo, New York, plants finished products valued at in excessof $1,800,000, of which over 90 percent Was shipped to points outside-the State.of New York.The Company admits, and we find, that it is engaged in commerceWithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAllied VictoryWorkers Commercial Transportation Association,unaffiliated, is a labor organization -admitting to membership em-ployees of the Company.'International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 449, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-sllip-entployees-of-tile Company.IIn its -brief the Tea uisteis sets forth the text of a letter purportedly written by JohnMcCullough,temporary president of the Association,addressed to Daniel J Tobin, presi-dent of the Teamsters'International,suggesting the issuance of a charter covering em-ployees in the "pick up and delivery"divisions and stating that the waiter is "not in favorof affiliation with any one but A F of I," It is argued that the letter is evidence thatthe Association,composedlargelyof employees who were and apparently still are membersof the Teamsters,is not a bona fide labor organization,but is primarily a dissident groupinterested in securing an election of officers among the Teamsters' members and an ac-counting from that organization.We do not agreeMoreover,it does not appear thatMcCullough expressed more than his personal opinion and desiresiThe Teamsters contends that the Association is not a labor organization within themeaning of.Section 2.(5) of the National Labor Relations Act. In its brief it alleges thatthe reason for the filing of the petition herein is dissatisfaction with the administration ofthe Teamsters.The Teamsters further states that"It is unquestionably a fact that theworkmen [with]whom the organizers for the association talked,in ;eahty, were duped orunaware of the purpose of the authorization cards signed by them.In reality,their com-plaint was directed against the conduct of the officers of Local 449 "The Association is a group of employees which has retained an attorney,organizedthemselves into a body for the purpose of collective bargaining,adopted a name,elected aslate of temporary officers,held weekly meetings, and is in the process of considering theadoption of bylaws and a constitutionWe have held that such a group is a labor organi-zation,within the meaning of the Act.Matter ofGeorge TV. Boil/Corporation,25 N. L.It.B. 481.Furthermore,the authorization cards submitted by the Association clearlydesignate the Association as the collective bargaining representative of the signers. 524DECISIONSOF NATIONALLABORe RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Company has indicated that it will bargain with the Associa-tion after the Association has been certified by the Board within anappropriate unit.Pursuant to the provisions of collective bargaining agreementscovering the distribution employees of its Buff a.]o plants, the Companydealt with the Teamsters from 1937 to 1943.These parties executeda new agreement for a term of 1 year, effective June 17, 1943,embracingthe distribution division employees and providing that it was to "con-tinue from year to year thereafter unless terminated by written noticefrom either party to the other, given not less than 90 (lays prior tothe annual expiration date."The agreement also provided for a closedshop.In 1941 the Company entered into an agreement with the Teamstersfor a term of 2 years,effective July 1,1941, covering the acetylenedivision remployees of its Buffalo plants-and providing,fors automaticrenewal from year to year under the same conditions as the 1943 agree-ment between them embracing the employees of the distribution divi-sion.This agreement also provided for a closed shop. It was auto-matically renewed in 1943.Also in 1941 the Company and the Teamsters entered into an agree-ment covering the oxygen division employees of the Company's Buffaloplants.This agreement was for a term of 1 year ending July 1, 1942.In 1942 they entered into another 1-year agreement effective July 1,1942, covering the oxygen division employees and containing a similarautomatic renewal clause to that provided for in the-1943 contractcovering the distribution division employees.Thiscontract also con-tained a closed-shop provision.In 1943 it was automatically renewed.On March 14 and 17, 1944, the Teamsters sent letters to the Com-pany with respect to each of the existing agreements which read asfollows :Our agreement which expires--------------------provides fora notification 90 days prior to expiration date if any change isdesired.Therefore,we are taking this opportunity to notify youthat we desire a change in our contract upon its expiration.These letters were served in timely fashion, and, in our opinion,stayedthe operation of the automatic renewal clauses contained in the exist-ing agreements.The letters,we find, effectively terminated the dis-tribution division contract as of June 17, 1944, and the acetylene divi-sion and oxygen division contracts as of July 1, 1944.Thus, contraryto the Teamsters'contention,none of these agreements constitutes abar to a current determination of representatives.- AIR REDUCTIONSALES COMPANY525While the Teamsters also contends that the Company considersitself bound by the contracts in that it is still operating under theirprovisions, in the absence of written and signed contracts extendingthe terms of the expired agreements, we do not consider that thisarrangement bars the instant proceeding.3A statement of a Boardagent,introduced into evidence at the hear-ing, indicates that the Association represents a substantial number ofemployees in the unitallegedto be appropriate.4We find that a questionaffecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Association requests a single unit covering all production andmaintenance employees in the acetylene, oxygen, and distributiondivisions of the Company's Buffalo plants, but excluding office, cler-ical, and supervisory employees.The Teamsters and the Companycontend that there should be separate units for each of these threedivisions.The Association urges that a single unit is appropriate because thethree divisions are coordinated in management and maintain a com-mon pay roll; and because there has been only one bargaining agentfor the three divisions.On the other hand, the Teamsters and the Company point to thefact that the oxygen division and the transportation division are atone location and the acetylene division is located 3 miles away, thateach division has its own superintendent, and that there are, and havealways been, three separate contracts, one applicable to each division.As noted in Section III, above, the Company has dealt with the Team-sters as the bargaining representative of its distribution divisionemployees since 1937, and as the representative of its acetylene andoxygen division employees since 1941.As the basis for this relation-ship three separate contractual units were established and have beenmaintained by these parties.3Matter of Eicor, Inc ,46 N L R B 1035'The Field Examiner reported that the Association submitted 49 cards, 48 of which borethe names of persons listed on the Company's pay roll of July 27, 1944, which containedthe names of 69 employees in the alleged appropriate unit.According to the uncon-tradicted testimony of counsel for the Association, the cards were signed after the middleof July 1944The Field Examiner further reported that, of the 33 employees in the distribution divi-sion listed on the aforesaid pav roll, the Association submitted cards bearing the names of21 ; that, of the 12 employees in the acetylene division, listed on the aforesaid pay roll, theAssociation submitted cards bearing the names of all , and that, of the 24 employees in theoxygen division listed on the aforesaid pay roll, the Association submitted cards bearingthe names of 13The Teamsters relies on its contracts with the Company as evidence ofits interest in this proceeding. 526'DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire-record, and particularly because of the history ofcollective bargaining upon the basis of a separate unit for each- of thethree divisions, we are of the opinion that the employees of eachdivision constitute a separate bargaining unit.We find that all production and maintenance employees in the acety-lene division of the Company's Buffalo, New York, plants, but ex-cluding office and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective'bargaining within the meaning of Section 9 (b) of the Act.We also find that all production and maintenance employees in theoxygen division of the Company's Buffalo, New York, plants, but ex-cluding cffice and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (h) of the Act.We further find that all production and maintenance employees inthe distribution division of the Company's Buffalo, New York, plants,but excluding office and clerical employees, and all supervisory em-ployees with;authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be I;esolved by separate elections by secret ballot among theemployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElection, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of theNationalLabor Relations Act,and pursuanttoArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation'to ascertain representa-tives for the purposes of collective bargaining with Air Reductio,hSales Company, Buffalo, New York, separate elections by secret ballot'shall beconductedas early as possible,but not later than thirty (30)clays from the date of this Direction,Under thedirection and super- AIR REDUCTION SALES COMPANY527vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were, ill or on vacation or tem-porarily laid oft, and including, employees in the armed forces of theUnited States wino present themselves in person at. the polls, but exclud-ing any who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections, to deter-mine whether they desire to be represented by Allied VictoryWorkersCommercial Transportation Association, or by International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local 449, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.